DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/001790 filed on August 25, 2020.


	
Information Disclosure Statement
		

2.	The Information Disclosure Statement filed on August 25, 2020 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 9 and 16, specifically claim 1 recites "receiving a query request for data associated with a plurality of services executed by a plurality of host systems; identifying, by a processing device, a type of query associated with the query request; identifying a subset of the plurality of services comprising data associated with the type of query using a query routing data structure, wherein the query routing data structure is received from a gateway system that generates the query routing data structure in view of receiving corresponding service schemas from the plurality of services;”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and transmitting the query request to the subset of the plurality of services identified using the query routing data structure”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and Claim 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claims, 1, 9 and 16   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and 


      With respect to dependent claims, 2 and 13, specifically claim 2 and 13 recites "wherein the query routing data structure comprises address information associated with the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query routing data structure comprises address information associated with the plurality of services”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claims, 2 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 


      With respect to dependent claim, 3 specifically claim 3 recites " wherein the query routing data structure comprises corresponding types of operations associated with each of the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query routing data structure comprises corresponding types of operations associated with each of the plurality of services” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 3 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer 
                
     The claim, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claim, 4 specifically claim 4 recites "wherein the subset of the plurality of services comprise two or more services that are executed by two or more different host systems of the plurality of host systems”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites “wherein the subset of the plurality of services comprise two or more services that are executed by two or more different host systems of the plurality of host systems”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claim, 5 specifically claim 5 recites " receiving first results of the query request from a first service of the subset of the plurality of services at a first time; and receiving second results of the query request from a second service of the subset of the plurality of services at a second time that is different than the first time”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving first results of the query request from a first service of the subset of the plurality of services at a first time; and receiving second results of the query request from a second service of the subset of the plurality of services at a second time that is different than the first time”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 5 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a 



      With respect to dependent claim, 6 specifically claim 6 recites " wherein the query routing data structure comprises a hashmap data structure”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query routing data structure comprises a hashmap data structure”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 6 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 

      With respect to dependent claim, 7 specifically claim 7 recites "wherein the plurality of services comprise a first service that utilizes a first framework and a second service that utilizes a second framework that is different than the first framework”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the plurality of services comprise a first service that utilizes a first framework and a second service that utilizes a second framework that is different than the first framework”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

     The claim, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claim, 8 specifically claim 8 recites " wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second 
                
     The claim, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claim, 10 specifically claim 10 recites "wherein the processing device is further to: generate a gateway schema that correlates the corresponding service schemas to query requests received by a client device”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.

                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processing device is further to: generate a gateway schema that correlates the corresponding service schemas to query requests received by a client device”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



"wherein the query routing data structure is generated in view of the gateway schema”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query routing data structure is generated in view of the gateway schema”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and 


      With respect to dependent claim, 12 specifically claim 12 recites " wherein the processing device is further to: provide the query routing data structure to a client device, wherein the client device is to transmit query requests to the plurality of services in view of the query routing data structure”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processing device is further to: provide the query routing data structure to a client device, wherein the client device is to transmit query requests to the plurality of services in view of the query routing data structure”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claim, 13 specifically claim 13 recites "wherein the query routing data structure comprises address information associated with the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query routing data structure comprises address information associated with the plurality of services”. At best, this limitation recites 
                
     The claim, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claim, 14 specifically claim 14 recites " wherein the processing device is further to: transmit a request for the corresponding service schemas to each of the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the processing device is further to: transmit a request for the corresponding service schemas to each of the plurality of services”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claim, 15 specifically claim 15 recites "wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and 


      With respect to dependent claim, 17 specifically claim 17 recites " wherein the modification to the plurality of services comprises a removal of one or more services from the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the modification to the plurality of services comprises a removal of one or more services from the plurality of services”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 



      With respect to dependent claim, 18 specifically claim 18 recites "wherein the modification to the plurality of services comprises an addition of one or more services to the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the modification to the plurality of services comprises an addition of one or more services to the plurality of services”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 18 further recite “a memory coupled to a 
                
     The claim, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to dependent claim, 19 specifically claim 19 recites " wherein the modification to the plurality of services comprises a migration of one or more services of the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a service request and identify the services. Accordingly, the claim recites a pen and paper process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites “wherein the modification to the plurality of services comprises a migration of one or more services of the plurality of services”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claim, 20 specifically claim 20 recites " wherein the modification to the plurality of services comprises a migration of one or more services of the plurality of services”. These limitations could be reasonably and practically performed by the pen and paper, for receiving a request associated with a 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the modification to the plurality of services comprises a migration of one or more services of the plurality of services”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
     The claim, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This request gathering, identification and routing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 





Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namboodiri U.S. Patent Application Publication No. 2020/0296112 (herein as ‘Namboodiri’).

As to claim 1 Namnoodiri teaches a method comprising: 
receiving a query request for data associated with a plurality of services executed by a plurality of host systems (Fig.1 and Par. 0084 and Fig. 4B Namboodiri discloses request for services. Namboodiri discloses the servers process the data request. The servers are the host systems);
identifying, by a processing device, a type of query associated with the query request (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table);
identifying a subset of the plurality of services comprising data associated with the type of query using a query routing data structure, wherein the query routing data structure is received from a gateway system that generates the query routing data structure in view of receiving corresponding service schemas from the plurality of services (Par. 0097-0099 and Fig.5 Namboodiri discloses the determining the service request type when locating services. Namboodiri using the routing table to determine the category for each service. The routing table is seen as the routing data structure.9
and transmitting the query request to the subset of the plurality of services identified using the query routing data structure (Pr. 0068 and Fig. 4 Namboodiri discloses routing the service request to the correct service provider).

As to claim 2 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the query routing data structure comprises address information associated with the plurality of services (Par. 0105 Namboodiri discloses identifying the delivery address for the request). 

As to claim 3 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the query routing data structure comprises corresponding types of operations associated with each of the plurality of services (Par. 0044 Namboodiri discloses multiple services such as video service, queuing service, electronic medical records service).

As to claim 4 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the subset of the plurality of services comprise two or more services that are executed by two or more different host systems of the plurality of host systems (Fig. 1 and Namboodiri discloses web service server containing the services.  Par. 0044 Namboodiri discloses multiple services such as video service, queuing service, electronic medical records service are stored on servers).


As to claim 5 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches further comprising: receiving first results of the query request from a first service of the subset of the plurality of services at a first time; and receiving second results of the query request from a second service of the subset of the plurality of services at a second time that is different than the first time (Fig. 4B and Par. 0088 Namboodiri discloses sending the query request for services to multiple servers that contain different services).

As to claim 6 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the query routing data structure comprises a hashmap data structure (Par. 0125 Namboodiri discloses hash).

As to claim 7 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the plurality of services comprise a first service that utilizes a first framework and a second service that utilizes a second framework that is different than the first framework (Par. 0071 Namboodiri teaches the servers have different domains that are associated with different routing tables.  The different domains are seen as different frameworks).

As to claim 8 Namboodiri teach each and every limitation of claim 1.
In addition Namboodiri teaches wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language (Par. 0071 Namboodiri teaches the servers have different decryption schemes).

As to claim 9 Namboodiri teaches an apparatus comprising: a memory (Par. 0033 Namboodiri teaches and a processing device (Par. 0034 Namboodiri discloses a device); operatively coupled to the memory, to: receive corresponding service schemas from a plurality of services executed by a plurality of host systems (Fig.1 and Par. 0084 and Fig. 4B Namboodiri discloses request for services. Namboodiri discloses the servers process the data request. The servers are the host systems);
identify corresponding types of queries for each of the plurality of services in view of the corresponding service schemas of the plurality of services (Par. 0098 
and generate a query routing data structure comprising the corresponding types of queries for each of the plurality of services  (Pr. 0068 and Fig. 4 Namboodiri discloses routing the service request to the correct service provider).

As to claim 10 Namboodiri teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the processing device is further to: generate a gateway schema that correlates the corresponding service schemas to query requests received by a client device (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table. Par. 0097-0099 and Fig.5 Namboodiri discloses the determining the service request type when locating services. Namboodiri using the routing table to determine the category for each service. The routing table is seen as the routing data structure).

As to claim 11 Namboodiri teach each and every limitation of claim 10.
In addition Namboodiri teaches wherein the query routing data structure is generated in view of the gateway schema (Par. 0117 Namboodiri discloses the machine learning model is uses the routing table to train which services are services with particular request). 

As to claim 12 Namboodiri teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the processing device is further to: provide the query routing data structure to a client device, wherein the client device is to transmit query requests to the plurality of services in view of the query routing data structure (Par. 0097-0099 and Fig.5 Namboodiri discloses the determining the service request type when locating services. Namboodiri using the routing table to determine the category for each service. The routing table is seen as the routing data structure).

As to claim 13 Namboodiri teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the query routing data structure comprises address information associated with the plurality of services (Par. 0105 Namboodiri discloses identifying the delivery address for the request).

As to claim 14 Namboodiri teach each and every limitation of claim 9.
In addition Namboodiri teaches wherein the processing device is further to: transmit a request for the corresponding service schemas to each of the plurality of services (Pr. 0068 and Fig. 4 Namboodiri discloses routing the service request to the correct service provider).

As to claim 15 Namboodiri teach each and every limitation of claim 9.
 wherein the plurality of services comprise a first service that utilizes a first programming language and a second service that utilizes a second programming language that is different than the first programming language (Par. 0071 Namboodiri teaches the servers have different decryption schemes).

As to claim 16 Namboodiri teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processing device of a first host system, cause the processing device to: 
generate a first query routing data structure comprising corresponding types of queries for each of a plurality of services executed by a plurality of host systems using corresponding service schemas received from the plurality of services executed by a plurality of host systems (Par. 0069 Namboodiri discloses a routing table that capture routing information for service. Namboodiri discloses linking service information with service definition);
provide the first query routing data structure to a client device, wherein the client device is to transmit query requests to the plurality of services in view of the first query routing data structure (Fig.1 and Par. 0084 and Fig. 4B Namboodiri discloses request for services. Namboodiri discloses the servers process the data request. The servers are the host systems);
identify a modification to the plurality of services in the first query routing data structure (Par. 0098 Namboodiri discloses services are associated with categories and the categories are matched to fields in a routing table); 
generate a second query routing data structure comprising the modification to the plurality of services; and provide the second query routing data structure to the client device (Fig. 4B and Par. 0088 Namboodiri discloses sending the query request for services to multiple servers that contain different services).

As to claim 17 Namboodiri teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the modification to the plurality of services comprises a removal of one or more services from the plurality of services (Par. 0150 Namboodiri discloses the service is unavailable and not among the list of available services).

As to claim 18 Namboodiri teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the modification to the plurality of services comprises an addition of one or more services to the plurality of services (Par. 0070 Namboodiri discloses the service is added to the plurality of services and the routing table needs to be updated).


As to claim 19 Namboodiri teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the modification to the plurality of services comprises a migration of one or more services of the plurality of services (Par. 0070 Namboodiri discloses the services are updated and then the routing table needs to be updated).

As to claim 20 Namboodiri teach each and every limitation of claim 16.
In addition Namboodiri teaches wherein the first query routing data structure and the second query routing data structure comprise address information associated with the plurality of services (Fig. 4B and Par. 0088 Namboodiri discloses sending the query request for services to multiple servers that contain different services).


Conclusion


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.A.M/  February 20, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159